see NRS 193.330(1); NRS 205.228(1), (3), and that substantial evidence
                supports the verdict. See McNair v. State, 108 Nev. 53, 56, 825 P.2d 571,
                573 (1992). Although some evidence may have suggested that Cruz-Cortez
                had a different intent when he broke into the vehicle, it was for the jury to
                assess the weight and credibility of that evidence.   See Buchanan v. State,
                119 Nev. 201, 217, 69 P.3d 694, 705 (2003). Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.




                                                    Hardesty


                                                      cutitot_i
                                                    Parraguirre



                                                    Cherry


                cc:
                cc:   Chief Judge, Eighth Judicial District Court
                      Hon. J. Charles Thompson, Senior Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A